Citation Nr: 1743859	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-45 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hand disability, to include arthritis.


REPRESENTATION

The Veteran represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1955 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which was assisting the RO in Atlanta, Georgia.  Jurisdiction remains with the RO in Atlanta, Georgia.

In February 2017, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim. 


FINDING OF FACT

There is no competent evidence of record establishing a current disability of the left hand, to include arthritis.


CONCLUSION OF LAW

The criteria for service connection for a left hand disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

As a preliminary matter, the Board notes this claim was remanded in September 2017; namely, to obtain post-separation treatment records and to afford the Veteran a VA examination.  See September 2017 Board Decision.  In accordance with the Board's remand directives, the RO obtained his post-separation treatment records from the Oakwood VA Medical Center and initiated a VA examination request on in March 2017.  See generally Oakwood VA Medical Center Treatment Records; March 2017 Exam Request; Centralized Administrative Accounting Transactions System; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

As a result, an examination was scheduled for April 11, 2017 through a VA contractor; QTC Medical Services, Inc.  In an April 3, 2017 letter to the Veteran, QTC Medical Services, Inc., notified him of the examination scheduled for April 11, 2017.  This letter was sent to his last known address.  This address has been associated him at least since September 2011.  See September 2011 VA Form 21-22; see also May 1968 Change of Name and Address Notice (the Veteran's last formal change of address).  The Veteran did not report for the exam.  

The Board notes numerous correspondence from the VA has been sent to this address without it being returned as undeliverable.  The VA has received no communication from him related to the missed examination.  As such, the Board finds that he received proper notice of the scheduled examination and failed to appear without good cause.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that the presumption of regularity extends to mailings discharged in the course of the Secretary's official duties).

In light of the above, as this is an original compensation claim, the Board will decide it on the evidence of record.  See 38 C.F.R. § 3.655(a) (2016); see also February 2017 Board Decision.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, such as arthritis, if the disability is shown to have manifested to a compensable degree within one year following separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran contends that his claimed arthritis of the left hand stems from an in-service injury.  See January 2016 Statement in Support of Claim; April 2012 Statement in Support of Claim.  In his January 2016 Statement in Support of Claim, he described that all the bones in his left hand were broken and he was placed in a cast from the end of his fingers to his elbow for six weeks.

A February 9, 1956 Clinical Record Cover Sheet among the Veteran's service treatment records (STRs) described that he sustained a contusion to the left hand when the tongue of a trailer fell on his hand while he was unhooking the trailer from a truck.  A related February 9, 1956 Clinical Record Narrative Summary noted that upon physical examination, nothing remarkable was noted except for a contusion of the dorsum of the left hand located on the first metacarpal and pain with manipulation.  An x-ray of the left hand taken shortly after admission revealed no evidence of a bone or joint abnormality.  Id.; see also February 9, 1956 Radiographic Report (indicated the Veteran was referred for an imagining study due to a possible fracture of the left hand from a trailer falling on it; no abnormality was noted).  However, due to the pain and contusion, a navicular cast was applied to immobilize the wrist.  Two days later, he was observed to be asymptomatic and had good circulation in the fingers.  Consequently, he was discharged with a temporary profile and an appointment for removal of the cast in three weeks.

Within the month, the Veteran underwent a separation examination on February 24, 1956.  See February 1956 Report of Medical Examination.  Upon clinical evaluation, no abnormalities were noted with respect to his left hand.

Notwithstanding the inconsistencies between the Veteran's assertions and his STRs, the Board acknowledges the STRs amply demonstrate an in-service incurrence.  See Shedden, supra.  

Unfortunately, as noted above, an in-service incurrence alone cannot serve as the basis for the award of VA compensation.  Consequently, the Board must examine the evidence of record to determine whether there is a current disability, because in the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

In that regard, while the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his claimed left hand disability, he is not competent to render a medical diagnosis of arthritis or opine on such a complex medical question as the etiology of the same.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology); Jones v. West, 12 Vet. App. 460, 465 (1999).  Therefore, as his lay statements relate to a diagnosis of a current disability of arthritis or the etiology thereof, the Board is unable to accord them any probative weight.  

Accordingly, the Board turns to the medical evidence of record.  As noted above, the RO obtained the Veteran's post-separation treatment records from Oakwood VA Medical Center.  See generally Oakwood VA Medical Center Treatment Records.  These treatment records begin in February 26, 2012 and end on January 11, 2017, and are the only post-separation treatment records in the claims file.  Notably, not one entry among these records pertains to a current diagnosis or complaints related to his left hand, much less a passing reference.  For this reason, the Board must find there is no competent evidence of a current disability.  See Brammer, supra.

Necessarily, the service connection claim for a left hand disability, to include arthritis, must be denied because there is no competent evidence of record demonstrating the Veteran's in service injury has resulted in a current disability.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (holding that the benefit of the doubt doctrine is not applicable based on "pure speculation or remote possibility"). 


ORDER

Service connection for a left hand disability, to include arthritis, is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


